                                                                                   FILED
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                    2019 PlAY 13
                                  AUSTIN DIVISION
                                                                                            PM   352
                                                                            WEST!
                                                                               ER
WC 1899 MCKINNEY AVENUE, LLC,
          Plaintiff/Counter-Defendant,
                                                                  CAUSE NO.:
-VS-
                                                                AU-17-CA-00687-SS
STK DALLAS, LLC, and THE ONE
GROUP HOSPITALITY, INC.,
          Defendants/Counter-Plaintiffs,
-vs-

WORLD CLASS CAPITAL GROUP, LLC,
NATIN PAUL, and SHEENA PAUL,
          Third-Party Defendants.


                                            ci   1 031


       BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause,

and specifically WC 1899 McKinney Avenue, LLC, World Class Capital Group, LLC, and Natin

and Sheena Paul (collectively, World Class)'s Motion to Compel [#78] and STK Dallas, LLC

and The One Group Hospitality, Inc. (collectively, STK)'s Response [#80] in opposition. Having

reviewed these filings, the governing law, and the case file as a whole, the Court now enters the

following opinion and orders.

                                          Background

I.     The Underlying Dispute

       This case concerns lease and guaranty agreements between World Class and STK. STK is

a restaurant group that sought to open a restaurant in Dallas, Texas. Towards that end, it leased

retail space for its restaurant from World Class. But the retail space did not include onsite

parking, and STK was unable to locate sufficient offsite parking to satisfy local rules and

regulations mandating minimum parking requirements. Without parking, STK was unable to
open its restaurant. World Class subsequently brought this lawsuit alleging STK breached the

lease and guaranty agreements by failing to pay rent. STK responded by asserting counterclaims

for breach of contract and fraudulent inducement.

II.     The Instant Discovery Dispute

        In October 2018, World Class emailed STK to complain about various deficiencies in

STK's document productions. Mot. Compel [#78] at 3-4. In November 2018, STK suggested it

would remedy the perceived deficiencies. Id. at 3; Resp. [#80] at 2. But a month went by, and

STK produced only 46 documents. Mot. Compel [#78] at 4. World Class now files a motion to

compel asking the Court to overrule "boilerplate objections" to twenty-seven different requests

for production and one interrogatory and to impose sanctions upon STK. Id. at 4-33. This motion

is ripe for review.

                                              Analysis

        World Class seeks documents and responses relating to World Class's (1) First Set of

Requests for Production; (2) Second Set of Requests for Production; and (3) First Set of

Interrogatories.   See   Mot. Compel [#78] at 4-32. The Court examines each of these discovery

categories in turn.

I.     First Set of Requests for Production

       World Class asks the Court to overrule STK's objections to twenty-one requests for

production propounded in its First Set of Requests for Production. Mot. Compel [#78] at 4-24.

World Class first complains about STK's objections to Requests #1-7 and Requests #9-21, but

those same objections make clear that, notwithstanding its asserted objections, STK will produce

all responsive documents within its possession, custody, or control that are not privileged or

confidential. Id. at 5. The Court declines to overrule these objections and doesn't see what
overruling the objections would accomplish anyway, since STK has already agreed to produce

the documents. See Resp. [#801 at 4 ("[N]o documents or information were withheld on the basis

of the objections.").

        World Class also complains about STK's objections to Request #8, which seeks all

documents and communications related to STK's experience in designing and constructing

restaurants and lounges anywhere in the world as well as any documents or communications

relating to STK' s representations that it was adequately capitalized to carry out its obligations

under the lease agreement. Id. at 78. STK declined to produce documents in response to this

request on the ground that it is so excessive in scope and time as to be overbroad, burdensome,

and oppressive. Id. STK then offered to meet and confer to discuss limiting the scope of this

request to information relevant and material to the claims and defenses at issue in this litigation.

Id. The Court agrees with STK that Request #8 is overbroad and declines to overrule STK's

objection. The parties remain free to meet and confer regarding the scope of the request.

II.     Second Set of Requests for Production

        World Class next asks the Court to overrule STK's objections to six requests for

production propounded in its Second Set of Requests for Production. Mot. Compel [#78] at 25-

30. Though World Class complains about STK's objections to Requests #1-6, STK's objections

specify that it will produce all responsive documents within its possession, custody, or control

that are not privileged or confidential in spite of its objections. Id. at 5. The Court declines to

overrule the objection to this request since STK has already agreed to produce the documents.

See   Resp. [#80] at 4 ("[N]o documents or information were withheld on the basis of the

objections.")
III.      First Set of Interrogatories

          Finally, World Class complains that STK has not "[i]dentified in detail and with

particularity" the damages incurred by STK in attempting to build out its restaurant. Mot.

Compel [#78] at 31. Setting aside World Class's alleged failure to meet and confer on this issue,

see    Resp. [#80] at 20-21, the Court denies World Class's motion to compel on this point because

STK has already disclosed a breakdown of the damages allegedly incurred in building out its

restaurant.   See   Siluk Decl. [#82-3] at   1.


                                                  Conclusion

          The Court denies World Class's motion to compel responses and interrogatory answers.

The Court also denies World Class's request that the Court order STK to produce various

documents described in an email sent to World Class, on the ground that World Class has put

forth no argument in support of this request. Finally, the Court denies World Class's unsupported

request that the Court order STK to pay World Class's reasonable attorneys' fees and costs

incurred in bringing the instant motion to compel.

          Accordingly,

                    IT IS ORDERED that World Class's Motion to Compel [#78] is DENIED.


SlGNEDthisthe          /    dayofMay2ol9.


                                                      SENIOR UNITED S ATES DISTRICT JUDGE
